Title: To John Adams from William Cunningham, 21 November 1803
From: Cunningham, William
To: Adams, John



Dear Sir
Fitchburg Nov. 21. 1803

I sent you, from Dedham, a copy of my Oration.
Since my return home I have made diligent but fruitless enquiries for Mr Adams’s Sermon. Among a number of his sermons in the hands of two of his children it could not be found. It is strongly impressed upon me that I have seen it either in manuscript or print; and I have not quit the hopes of finding it, as soon as I can find it I shall certainly send it to you.
Permit me to avail myself of this occasion to assure you of my grateful sense of your patriotic public services, and to wish you longcontinued happiness in your own conciousness of their purity.
With cordial remembrances to your Family / I am, Dear Sir, / your most respectful / Friend & hume. Servt.
Wm. Cunningham Jr.